 
 
Exhibit 10.1
 


THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE, AND IS
BEING OFFERED AND SOLD PURSUANT TO AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS.  THIS SECURITY MAY NOT BE SOLD
OR TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT OR SUCH OTHER LAWS.


CONVERTIBLE NOTE




Borrower: Celsius Holdings, Inc., a Nevada corporation, authorized to do
business in Florida as Celsius Products Holdings, Inc.
Borrower Address: 140 NE 4th Avenue, Suite C, Delray Beach, Florida 33483
Closing Date: September 8, 2009
Maturity Date: September 8, 2012
Principal Amount: $615,000
 
(i) FOR VALUE RECEIVED, CELSIUS HOLDINGS, INC., a Nevada corporation, authorized
to do business in Florida as Celsius Products Holdings, Inc. (hereinafter the
“Borrower”), promises to pay to the order of Lucille Santini, her heirs or
assigns (hereinafter the “Lender”) at 341 Weakley Creek Rd, Lawrenceburg, TN
38464-2331or such other place as Lender may from time to time designate in
writing, the principal sum of SIX HUNDRED FIFTEEN THOUSAND AND NO/100THS DOLLARS
($615,000.00) plus interest on the unpaid principal balance at a variable rate
equal to three hundred (300) basis points over the one (1) month LIBOR (the
“Note Rate”).  Interest shall be calculated on the principal balance, which from
time to time is outstanding, on the basis of a three hundred sixty (360) day
year, based on the actual number of days elapsed in each month.
 
(ii) Commencing on September 8, 2010 and continuing each three (3)-month period
hereafter, Borrower shall make payments of all accrued but unpaid interest only
on the unpaid principal amount at the Note Rate. On September 8, 2012 (the
“Maturity Date”), all outstanding and unpaid principal, all accrued and unpaid
interest thereon and other charges or fees which are then due and owing from
Borrower to Lender shall be immediately due and payable.
 
ARTICLE 1
DEFINITIONS
 
SECTION 1.1 Definitions.  The terms defined in this Article whenever used in
this Note have the following respective meanings:
 
(i) “Affiliate” has the meaning ascribed to such term in Rule 12b-2 under the
Securities Exchange Act of 1934, as amended.
 
(ii) “Bankruptcy Code” means the United States Bankruptcy Code of 1986, as
amended (11 U.S.C. §§ 101 et. seq.).
 
(iii) “Business Day” means a day other than Saturday, Sunday or any day on which
banks located in the State of Florida are authorized or obligated to close.
 
(iv) “Capital Shares” means the Common Stock and any other shares of any other
class or series of capital stock, whether now or hereafter authorized and
however designated, which have the right to participate in the distribution of
earnings and assets (upon dissolution, liquidation or winding-up) of the
Borrower.
 
(v) “Closing Date” means the closing date set forth in the first paragraph of
this Note.
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(vi) “Common Shares” or “Common Stock” means shares of the Borrower’s Common
Stock.
 
(vii) “Common Stock Issued at Conversion”, when used with reference to the
securities deliverable upon conversion of this Note, means all Common Shares now
or hereafter Outstanding and securities of any other class or series into which
this Note hereafter shall have been changed or substituted, whether now or
hereafter created and however designated.
 
(viii) “Conversion” or “conversion” means the repayment by the Borrower of the
Principal Amount of this Note (and, to the extent the Lender elects as permitted
by Section 3.1, accrued and unpaid interest thereon) by the delivery of Common
Stock on the terms provided in Section 3.2, and “convert,” “converted,”
“convertible” and like words shall have a corresponding meaning.
 
(ix) “Conversion Date” means any day on which all or any portion of the
Principal Amount of this Note is converted in accordance with the provisions
hereof.
 
(x) “Conversion Notice” means a written notice of conversion substantially in
the form annexed hereto as Exhibit A.
 
(xi) “Conversion Price” on any date of determination means the applicable price
for the conversion of this Note into Common Shares on such day as set forth in
Section 3.1.
 
(xii) “Current Market Price” on any date of determination means the closing
price of a Common Share on such day as reported in the “pink sheets” through the
Interdealer Trading Quotation System; provided, if such security is not traded
on the over the counter market via the pink sheets, then the closing price on
the NASDAQ OTCBB Exchange; provided further, that, if such security is not
listed or admitted to trading on the NASDAQ OTCBB, as reported on the principal
national security exchange or quotation system on which such security is quoted
or listed or admitted to trading, or, if not quoted or listed or admitted to
trading on any national securities exchange or quotation system, the closing bid
price of such security on the over-the-counter market on the day in question as
reported by Bloomberg LP or a similar generally accepted reporting service, as
the case may be.
 
(xiii) “Note” or “Notes” means this Convertible Note of the Borrower or such
other convertible Note(s) exchanged therefor as provided in Section 2.1.
 
(xiv) Reserved.
 
(xv) “Event of Default” has the meaning set forth in Section 6.1.
 
(xvi) “LIBOR” means the London Interbank Offered Rate published as of the first
business day of each month in the “Money Rates” section of The Wall Street
Journal, or if no such rate is published in The Wall Street Journal, then the
nearest comparable published rate, as determined by the Lender.
 
(xvii) “Market Price” means the average of the ten daily VWAPs for the 10
Trading Days immediately preceding the date on which a Conversion Notice is
received.
 
(xviii) “Maturity Date” means the maturity date set forth in the first paragraph
of this Note.
 
(xix) “Maximum Rate” has the meaning set forth in Section 6.4
 
(xx) “Note Rate” means three hundred (300) basis points over the one (1) month
LIBOR.
 
(xxi) “Outstanding” when used with reference to Common Shares or Capital Shares
(collectively, “Shares”) means, on any date of determination, all issued and
outstanding Shares, and includes all such Shares issuable in respect of
outstanding scrip or any certificates representing fractional interests in such
Shares; provided, however, that any such Shares directly or indirectly owned or
held by or for the account of the Borrower or any Subsidiary of the Borrower
shall not be deemed “Outstanding” for purposes hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
 
(xxii) “Person” means an individual, a corporation, a partnership, an
association, a limited liability company, an unincorporated business
organization, a trust or other entity or organization, and any government or
political subdivision or any agency or instrumentality thereof.
 
(xxiii) “Principal Amount” means, for any date of calculation, the principal sum
set forth in the first paragraph of this Note (but only such principal amount as
to which the Lender has (a) actually advanced to Borrower pursuant to the Loan
Agreement, and (b) not theretofore furnished a Conversion Notice in compliance
with Section 3.2).
 
(xxiv) Reserved.
 
(xxv) “SEC” means the United States Securities and Exchange Commission.
 
(xxvi) “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the SEC thereunder, all as in effect at the time.
 
(xxvii) Reserved.
 
(xxviii) “Subsidiary” means any entity of which securities or other ownership
interests having ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions are owned directly or
indirectly by the Borrower.
 
(xxix) “Trading Day” means any day on which (i) purchases and sales of
securities on the principal national security exchange or quotation system on
which the Common Shares are traded are reported thereon, or, if not quoted or
listed or admitted to trading on any national securities exchange or quotation
system, as reported by Bloomberg LP or a similar generally accepted reporting
service, as the case may be, (ii) at least one bid for the trading of Common
Shares is reported and (iii) no material suspension or limitation of trading of
the Common Shares.
 
(xxx) “VWAP” means the volume weighted average price of the Common Stock for a
Trading Day on the Principal Market as reported by Bloomberg Financial Markets
or, if Bloomberg Financial Markets is not then reporting such prices, by a
comparable reporting service of national reputation selected by the Holders and
reasonably satisfactory to the Company.  If the VWAP cannot be calculated for
the Common Stock on such Trading Day on any of the foregoing bases, then the
Company shall submit such calculation to an independent investment banking firm
of national reputation (reasonably acceptable to the Holders of not less than
two-thirds of the Shares then outstanding), and shall cause such investment
banking firm to perform such determination and notify the Company and the
Holders of the results of determination no later than two (2) Business Days from
the time such calculation was submitted to it by the Company.  All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, reverse stock split or other similar transaction during such period.
 
All references to “cash” or “$” herein means currency of the United States of
America.
 
ARTICLE 2
EXCHANGES, TRANSFER AND REPAYMENT
 
SECTION 2.1 Registration of Transfer of the Note. This Note, when presented for
registration of transfer, shall (if so required by the Borrower) be duly
endorsed, or be accompanied by a written instrument of transfer in form
reasonably satisfactory to the Borrower duly executed, by the Lender duly
authorized in writing.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
SECTION 2.2 Loss, Theft, Destruction of Note.  Upon receipt of evidence
satisfactory to the Borrower of the loss, theft, destruction or mutilation of
this Note and, in the case of any such loss, theft or destruction, upon receipt
of indemnity or security reasonably satisfactory to the Borrower, or, in the
case of any such mutilation, upon surrender and cancellation of this Note, the
Borrower shall make, issue and deliver, in lieu of such lost, stolen, destroyed
or mutilated Note, a new Note of like tenor and unpaid Principal Amount dated as
of the date hereof (which shall accrue interest from the most recent Interest
Payment Due Date on which an interest payment was made in full).  This Note
shall be held and owned upon the express condition that the provisions of this
Section 2.2 are exclusive with respect to the replacement of a mutilated,
destroyed, lost or stolen Note and shall preclude any and all other rights and
remedies notwithstanding any law or statute existing or hereafter enacted to the
contrary with respect to the replacement of negotiable instruments or other
securities without the surrender thereof.
 
SECTION 2.3 Who Deemed Absolute Owner.  The Borrower may deem the Person in
whose name this Note shall be registered upon the registry books of the Borrower
to be, and may treat it as, the absolute owner of this Note (whether or not this
Note shall be overdue) for the purpose of receiving payment of or on account of
the Principal Amount of this Note, for the conversion of this Note and for all
other purposes, and the Borrower shall not be affected by any notice to the
contrary.  All such payments and such conversions shall be valid and effectual
to satisfy and discharge the liability upon this Note to the extent of the sum
or sums so paid or the conversion or conversions so made.
 
SECTION 2.4 Repayment.  Prior to September 1, 2011, Borrower may not repay in
cash any principal amount due under this Note. Thereafter, Borrower is permitted
to repay in cash any principal amount due with a 10 days prior notice. On August
31, 2012 (the “Maturity Date”), all outstanding and unpaid principal, all
accrued and unpaid interest thereon and other charges or fees which are then due
and owing from Borrower to Lender shall be immediately due and payable.
 
SECTION 2.5 Extension.  Thereafter, annual extensions to the Maturity Date shall
be available to the Borrower upon Lender’s sole discretion,  provided: (i) no
Event of Default (as such term is defined herein and in the Loan Agreement)
exists under the Loan and there exists no fact or circumstance that with notice,
the lapse of time or both would constitute an Event of Default under the Loan,
(ii) Borrower requests same in writing at least thirty (30) days prior to the
then-existing Maturity Date, and (iii) in Lender’s sole determination, no
material adverse change has occurred in the Borrower.
 
ARTICLE 3
CONVERSION OF NOTE
 
SECTION 3.1 Conversion; Conversion Price; Valuation Event.
 
SECTION 1.2 At the option of the Lender, this Note may be converted, either in
whole or in part, up to the full Principal Amount hereof into Common Shares
(calculated as to each such conversion to the nearest 1/100th of a share), at
any time and from time to time on any Business Day, subject to compliance with
Section 3.2. The number of Common Shares into which this Note may be converted
is equal to the dollar amount of the Note being converted divided by the
Conversion Price. The “Conversion Price” shall be: (A) from the Closing Date
through and including December 31, 2011, equal to the lesser of (i) $.40 per
share, or (ii) the Market Price; or (B) after December 31, 2011 the greater
of  (i) $.40 per share, or (ii) the Market Price, as appropriately adjusted for
in either case stock splits, stock dividends and similar events; provided that,
the conversion price shall never be less than $0.10 (ten cents) regardless of
the Market Price on the conversion date.
 
SECTION 3.2 Exercise of Conversion Privilege.  (a) Conversion of this Note may
be exercised on any Business Day by the Lender by telecopying an executed and
completed Conversion Notice to the Borrower.  Each date on which a Conversion
Notice is telecopied to the Borrower in accordance with the provisions of this
Section 3.2 shall constitute a Conversion Date.  The Borrower shall convert this
Note and issue the Common Stock Issued at Conversion in the manner provided
below in this Section 3.2, and all voting and other rights associated with the
beneficial ownership of the Common Stock Issued at Conversion shall vest with
the Lender, effective as of the Conversion Date at the time specified in the
Conversion Notice.  The Conversion Notice also shall state the name or names
(with addresses) of the persons who are to become the holders of the Common
Stock Issued at Conversion in connection with such conversion. As promptly as
practicable after the receipt of the Conversion Notice as aforesaid, but in any
event not more than five (5) Business Days after the Borrower’s receipt of such
Conversion Notice, the Borrower shall (i) issue the Common Stock Issued at
Conversion in accordance with the provisions of this Article 3 and (ii) cause to
be mailed for delivery by overnight courier (x) a certificate or certificate(s)
representing the number of Common Shares to which the Lender is entitled by
virtue of such conversion and (y) cash, as provided in Section 3.3, in respect
of any fraction of a Common Share deliverable upon such conversion.  Such
conversion shall be deemed to have been effected at the time at which the
Conversion Notice indicates, and at such time the rights of the Lender of this
Note, as such (except if and to the extent that any Principal Amount thereof
remains unconverted), shall cease and the Person and Persons in whose name or
names the Common Stock Issued at Conversion shall be issuable shall be deemed to
have become the holder or holders of record of the Common Shares represented
thereby, and all voting and other rights associated with the beneficial
ownership of such Common Shares shall at such time vest with such Person or
Persons.  The Conversion Notice shall constitute a contract between the Lender
and the Borrower, whereby the Lender shall be deemed to subscribe for the number
of Common Shares which it will be entitled to receive upon such conversion and,
in payment and satisfaction of such subscription (and for any cash adjustment to
which it is entitled pursuant to Section 3.4), to surrender this Note and to
release the Borrower from all liability thereon (except if and to the extent
that any Principal Amount thereof remains unconverted).  No cash payment
aggregating less than $1.00 shall be required to be given unless specifically
requested by the Lender.
 
 
 
4

--------------------------------------------------------------------------------

 
 
(b) The Lender shall be entitled to exercise its conversion privilege
notwithstanding the commencement of any case under the Bankruptcy Code.  In the
event the Borrower is a debtor under the Bankruptcy Code, the Borrower hereby
waives to the fullest extent permitted any rights to relief it may have under 11
U.S.C. § 362 in respect of the Lender’s conversion privilege.  The Borrower
hereby waives to the fullest extent permitted any rights to relief it may have
under 11 U.S.C. § 362 in respect of the conversion of this Note.  The Borrower
agrees, without cost or expense to the Lender, to take or consent to any and all
action necessary to effectuate relief under 11 U.S.C. § 362.
 
SECTION 3.3 Fractional Shares.  No fractional Common Shares or scrip
representing fractional Common Shares shall be delivered upon a conversion of
this Note.  Instead of any fractional Common Shares which otherwise would be
delivered upon conversion of this Note, the Borrower shall pay a cash adjustment
in respect of such fraction in an amount equal to the same fraction multiplied
by the Current Market Price on the Conversion Date.  No cash payment of less
than $1.00 shall be required to be given unless specifically requested by the
Lender.
 
SECTION 3.4 Adjustments.  The Conversion Price and the number of shares
deliverable upon conversion of this Note are subject to adjustment from time to
time as follows:
 
(i) Reclassification, Etc.  In case the Borrower shall reorganize its capital,
reclassify its capital stock, consolidate or merge with or into another Person
(where the Borrower is not the survivor or where there is a change in or
distribution with respect to the Common Stock of the Borrower), sell, convey,
transfer or otherwise dispose of all or substantially all its property, assets
or business to another Person, or effectuate a transaction or series of related
transactions in which more than fifty percent (50%) of the voting power of the
Borrower is disposed of (each, a “Fundamental Corporate Change”) and, pursuant
to the terms of such Fundamental Corporate Change, shares of common stock of the
successor or acquiring corporation, or any cash, shares of stock or other
securities or property of any nature whatsoever (including warrants or other
subscription or purchase rights) in addition to or in lieu of common stock of
the successor or acquiring corporation (“Other Property”) are to be received by
or distributed to the holders of Common Stock of the Borrower, then the Lender
of this Note shall have the right thereafter (A) receive the number of shares of
common stock of the successor or acquiring corporation or of the Borrower, if it
is the surviving corporation, and Other Property as is receivable upon or as a
result of such Fundamental Corporate Change by a holder of the number of shares
of Common Stock into which the outstanding portion of this Note may be converted
at the Conversion Price applicable immediately prior to such Fundamental
Corporate Change or (B) require the Borrower, or such successor, resulting or
purchasing corporation, as the case may be, to, without benefit of any
additional consideration therefor, execute and deliver to the Lender a Note with
substantial identical rights, privileges, powers, restrictions and other terms
as this Note in an amount equal to the amount outstanding under this Note
immediately prior to such Fundamental Corporate Change.  For purposes hereof,
“common stock of the successor or acquiring corporation” shall include stock of
such corporation of any class which is not preferred as to dividends or assets
over any other class of stock of such corporation and which is not subject to
prepayment and shall also include any evidences of indebtedness, shares of stock
or other securities which are convertible into or exchangeable for any such
stock, either immediately or upon the arrival of a specified date or the
happening of a specified event and any warrants or other rights to subscribe for
or purchase any such stock.  The foregoing provisions shall similarly apply to
successive Fundamental Corporate Changes.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
SECTION 3.5 Surrender of Notes.  Upon any redemption of this Note pursuant to
Sections 3.2, or 6.2, or upon maturity pursuant to Section 2.4, the Lender shall
either deliver this Note by hand to the Borrower at its principal executive
offices or surrender the same to the Borrower at such address by nationally
recognized overnight courier.  Payment of the redemption price or the amount due
on maturity specified in Section 2.4, shall be made by the Borrower to the
Lender against receipt of this Note (as provided in this Section 3.5) by wire
transfer of immediately available funds to such account(s) as the Lender shall
specify by written notice to the Borrower.  If payment of such redemption price
is not made in full by the redemption date, or the amount due on maturity is not
paid in full by the Maturity Date, the Lender shall again have the right to
convert this Note as provided in Article 3 hereof or to declare an Event of
Default.
 
 
ARTICLE 4 
STATUS; RESTRICTIONS ON TRANSFER
 
SECTION 4.1 Status of Note.  This Note constitutes a legal, valid and binding
obligation of the Borrower, enforceable in accordance with its terms subject, as
to enforceability, to general principles of equity and to principles of
bankruptcy, insolvency, reorganization and other similar laws of general
applicability relating to or affecting creditors’ rights and remedies generally.
 
SECTION 4.2 Restrictions on Transfer.  This Note has not been registered under
the Securities Act.  The Lender by accepting this Note agrees that this Note may
not be assigned or otherwise transferred unless and until the Borrower has
received the opinion of counsel for the Lender that this Note or such shares may
be sold pursuant to an exemption from registration under the Securities Act.
Pursuant to a registration rights agreement of even date herewith (the
“Registration Rights Agreement”), the Borrower shall file and maintain an
effective registration statement for the Common Shares deliverable upon the
conversion of this Note. Until such registration statement is declared effective
by the SEC, the Common Shares deliverable upon the conversion of this Note may
not be assigned or otherwise transferred unless and until the Borrower has
received the opinion of counsel for the Lender that such Common Shares may be
sold: (i) pursuant to an exemption from registration under the Securities Act;
or (ii) pursuant to Rule 144 promulgated by the SEC under the Securities Act.
 
ARTICLE 5 
COVENANTS
 
SECTION 5.1 Conversion.  The Borrower shall cause the transfer agent, not later
than five (5) Business Days after the Borrower’s receipt of a Conversion Notice,
to issue and deliver to the Lender the requisite shares of Common Stock Issued
at Conversion.
 
SECTION 5.2 Notice of Default.  If any one or more events occur which constitute
or which, with notice, lapse of time, or both, would constitute an Event of
Default, the Borrower shall forthwith give notice to the Lender, specifying the
nature and status of the Event of Default or such other event(s), as the case
may be.
 
SECTION 5.3 Payment of Obligations.  So long as this Note shall be outstanding,
the Borrower shall pay, extend, or discharge at or before maturity, all its
respective material obligations and liabilities, including, without limitation,
tax liabilities, except where the same may be contested in good faith by
appropriate proceedings.
 
SECTION 5.4 Compliance with Laws.  So long as this Note shall be outstanding,
the Borrower shall comply with all applicable laws, ordinances, rules,
regulations and requirements of governmental authorities, except for such
noncompliance which would not have a material adverse effect on the business,
properties, prospects, condition (financial or otherwise) or results of
operations of the Borrower and the Subsidiaries.
 
SECTION 5.5 Inspection of Property, Books and Records.  So long as this Note
shall be outstanding, the Borrower shall keep proper books of record and account
in which full, true and correct entries shall be made of all material dealings
and transactions in relation to its business and activities and shall permit
representatives of the Lender at the Lender’s expense to visit and inspect any
of its respective properties, to examine and make abstracts from any of its
respective books and records, not reasonably deemed confidential by the
Borrower, and to discuss its respective affairs, finances and accounts with its
respective officers and independent public accountants, all at such reasonable
times and as often as may reasonably be desired.
 
 
 
6

--------------------------------------------------------------------------------

 
 
SECTION 5.6 Reservation of Stock Issuable Upon Conversion.  The Borrower shall
at all times reserve and keep available out of its authorized but unissued
shares of Common Stock, solely for the purpose of effecting the conversion of
this Note, such number of its shares of Common Stock as shall from time to time
be sufficient to effect the conversion of this Note; and if at any time the
number of authorized but unissued shares of Common Stock shall not be sufficient
to effect the conversion of this Note, in addition to such other remedies as
shall be available to the holder of this Note, the Borrower will take such
corporate action as may, in the opinion of its counsel, be necessary to increase
its authorized but unissued shares of Common Stock to such number of shares as
shall be sufficient for such purposes, including, without limitation, engaging
in best efforts to obtain the requisite shareholder approval to file an
amendment to the charter of the Borrower.
 
ARTICLE 6
EVENTS OF DEFAULT; REMEDIES
 
SECTION 6.1 Events of Default.  “Event of Default” wherever used herein means
any one of the following events:
 
(i) the Borrower shall default in the payment of principal of or interest on
this Note as and when the same shall be due and payable and, in the case of an
interest payment default, such default shall continue for five (5) Business Days
after the date such interest payment was due, or the Borrower shall fail to
perform or observe any other covenant, agreement, term, provision, undertaking
or commitment under this Note or the Loan Agreement and such default shall
continue for a period of ten (10) Business Days after the delivery to the
Borrower of written notice that the Borrower is in default hereunder or
thereunder;
 
(ii) any of the representations, warranties, or covenants made by the Borrower
herein, in the Loan Agreement or in any certificate or financial or other
written statements heretofore or hereafter furnished by or on behalf of the
Borrower in connection with the execution and delivery of this Note or the Loan
Agreement shall be false or misleading in a material respect on the Closing
Date;
 
SECTION 6.2 Acceleration of Maturity; Rescission and Annulment.  If an Event of
Default occurs and is continuing, then and in every such case the Lender may, in
Lender’s sole and absolute discretion, by a notice in writing to the Borrower,
rescind any outstanding Conversion Notice and declare that any or all amounts
owing or otherwise outstanding under this Note are immediately due and payable
and upon any such declaration this Note or such portion thereof, as applicable,
shall become immediately due and payable in cash, together with all accrued and
unpaid interest thereon to the date of payment.
 
SECTION 6.3 Late Payment Penalty.  If any portion of the principal of or
interest on this Note shall not be paid within five (5) days of when it is due
Lender may assess a late charge in the amount of five percent (5%) of the unpaid
amount of the payment, or the maximum permitted by applicable law, whichever is
less.
 
SECTION 6.4 Maximum Interest Rate.   Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate as provided for herein
shall exceed the maximum lawful rate which may be contracted for, charged, taken
or received by the Lender in accordance with any applicable law (the “Maximum
Rate”), the rate of interest applicable to this Note shall be limited to the
Maximum Rate.  To the greatest extent permitted under applicable law, the
Borrower hereby waives and agrees not to allege or claim that any provisions of
this Note could give rise to or result in any actual or potential violation of
any applicable usury laws.
 
SECTION 6.5 Remedies Not Waived.  No course of dealing between the Borrower and
the Lender or any delay in exercising any rights hereunder shall operate as a
waiver by the Lender.
 
 
7

--------------------------------------------------------------------------------

 
 
 
ARTICLE 7
MISCELLANEOUS
 
SECTION 7.1 Notice of Certain Events.  In the case of the occurrence of any
event described in Section 3.4 of this Note, the Borrower shall cause to be
mailed to the Lender of this Note at its last address as it appears in the
Borrower’s security registry, at least twenty (20) days prior to the applicable
record, effective or expiration date hereinafter specified (or, if such twenty
(20) days’ notice is not possible, at the earliest possible date prior to any
such record, effective or expiration date), a notice thereof, including, if
applicable, a statement of (y) the date on which a record is to be taken for the
purpose of such dividend, distribution, issuance or granting of rights, options
or warrants, or if a record is not to be taken, the date as of which the holders
of record of Common Stock to be entitled to such dividend, distribution,
issuance or granting of rights, options or warrants are to be determined or (z)
the date on which such reclassification, consolidation, merger, sale, transfer,
dissolution, liquidation or winding-up is expected to become effective, and the
date as of which it is expected that holders of record of Common Stock will be
entitled to exchange their shares for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale transfer,
dissolution, liquidation or winding-up.
 
SECTION 7.2 Register.  The Borrower shall keep at its principal office a
register in which the Borrower shall provide for the registration of this
Note.  Upon any transfer of this Note in accordance with Articles 2 and 4
hereof, the Borrower shall register such transfer on the Note register.
 
SECTION 7.3 Withholding.  To the extent required by applicable law, the Borrower
may withhold amounts for or on account of any taxes imposed or levied by or on
behalf of any taxing authority in the United States having jurisdiction over the
Borrower from any payments made pursuant to this Note.
 
SECTION 7.4 Transmittal of Notices.  Except as may be otherwise provided herein,
any notice or other communication or delivery required or permitted hereunder
shall be in writing and shall be delivered personally, or sent by telecopier
machine or by a nationally recognized overnight courier service, and shall be
deemed given when so delivered personally, or by telecopier machine or overnight
courier service as follows:
 
(1)           If to the Borrower, to:


Celsius Holdings, Inc.
140 NE 4th Avenue, Suite C
Delray Beach, Florida 33483
Telephone:   561-276-2239
Facsimile:      561-276-2268


(2)  
If to the Lender, to:



Lucille Santini
1198 North Locust Avenue, Suite 102
Lawrenceburg, TN 38464-2331
Telephone:    (931) 766-9871
Facsimile:       (931) 766-9872
 
Each of the Lender or the Borrower may change the foregoing address by notice
given pursuant to this Section 7.4.
 
SECTION 7.5 Attorneys’ Fees.  Should any party hereto employ an attorney for the
purpose of enforcing or construing this Note, or any judgment based on this
Note, in any legal proceeding whatsoever, including insolvency, bankruptcy,
arbitration, declaratory relief or other litigation, the prevailing party shall
be entitled to receive from the other party or parties thereto reimbursement for
all reasonable attorneys' fees and all reasonable costs, including but not
limited to service of process, filing fees, court and court reporter costs,
investigative costs, expert witness fees, and the cost of any bonds, whether
taxable or not, and that such reimbursement shall be included in any judgment or
final order issued in that proceeding.  The "prevailing party" means the party
determined by the court to most nearly prevail and not necessarily the one in
whose favor a judgment is rendered.
 
 
 
8

--------------------------------------------------------------------------------

 
 
SECTION 7.6 Governing Law.  This Note shall be governed by, and construed in
accordance with, the laws of the State of Florida (without giving effect to
conflicts of laws principles).  With respect to any suit, action or proceedings
relating to this Note, the Borrower and Lender irrevocably submit to the
exclusive jurisdiction of the courts of the State of Tennessee sitting in
Lawrence County and hereby waive, to the fullest extent permitted by applicable
law, any claim that any such suit, action or proceeding has been brought in an
inconvenient forum.  Subject to applicable law, the Borrower agrees that final
judgment against it in any legal action or proceeding arising out of or relating
to this Note shall be conclusive and may be enforced in any other jurisdiction
within or outside the United States by suit on the judgment, a certified copy of
which judgment shall be conclusive evidence thereof and the amount of its
indebtedness, or by such other means provided by law.
 
SECTION 7.7     Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY LAW,
EACH OF THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS NOTE OR ANY OTHER DOCUMENT OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS NOTE AND OTHER
DOCUMENTS.  EACH PARTY HERETO (I) CERTIFIES THAT NEITHER OF THEIR RESPECTIVE
REPRESENTATIVES, AGENTS OR ATTORNEYS HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVERS AND (II) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS NOTE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS HEREIN.
 
SECTION 1.3 SECTION 7.8   Headings.  The headings of the Articles and Sections
of this Note are inserted for convenience only and do not constitute a part of
this Note.
 
SECTION 1.4 SECTION 7.9   Payment Dates.  Whenever any payment hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.
 
SECTION 1.5 SECTION 7.10  Binding Effect.  Each Lender by accepting this Note
agrees to be bound by and comply with the terms and provisions of this Note.
 
SECTION 1.6 SECTION 7.11  No Stockholder Rights.  Except as otherwise provided
herein, this Note shall not entitle the Lender to any of the rights of a
stockholder of the Borrower, including, without limitation, the right to vote,
to receive dividends and other distributions, or to receive any notice of, or to
attend, meetings of stockholders or any other proceedings of the Borrower,
unless and to the extent converted into shares of Common Stock in accordance
with the terms hereof.
 
SECTION 1.7 SECTION 7.12  Facsimile Execution.  Facsimile execution of this Note
shall be deemed original.
 
[REMAINDER OF PAGE INTENTIONALLY BLANK]
 
 
9

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the Borrower has caused this Note to be signed by its duly
authorized officer on the date of this Note.


Celsius Holdings, Inc., a Nevada corporation, authorized to do business in
Florida as Celsius Products Holdings, Inc.
 
By:   /s/ Jeffrey
Perlman                                                          
 
Name:  Jeffrey Perlman
 
Title: Vice President
 
Jeffrey Perlman, Vice President of Celsius Holdings, Inc., has been duly
authorized by motion and/or resolution to execute on behalf of the corporation
this Convertible Note.
 
/s/ Jan Norelid                                                               
 
Secretary, Celsius Holdings, Inc.

 
 
 10

--------------------------------------------------------------------------------